                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DEREK D. FINGERS,

                     Petitioner,

                     v.                           CAUSE NO.: 3:19-CV-020-JD-MGG

 WARDEN,

                     Respondent.

                                OPINION AND ORDER

      Derek D. Fingers, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-18-07-0460) at the Miami Correctional

Facility in which a disciplinary hearing officer (DHO) found him guilty of rioting in

violation of Indiana Department of Correction Offense A-103. ECF 1. Following a

disciplinary hearing, Fingers was sanctioned with a loss of one hundred eighty days

earned credit time and was demoted in credit class. ECF 19-4.

      Fingers argues that he is entitled to habeas relief because he was denied the right

to obtain his medical records as evidence, because correctional staff refused to consider

those records upon screening, and because he was not allowed to present them at the

disciplinary hearing. He states that the medical records were necessary to demonstrate

that his misconduct was the result of his mental condition. He further argues that the

disciplinary officers did not support the determination that his misconduct was not the

result of his mental illness with evidence. Fingers relies on the Indiana Department of
Correction’s departmental policy on disciplinary procedures, which requires the

disciplinary reviewing officer to:

       Review the Mental Health Code. If this Code indicates that the offender
       has a mental illness, the Disciplinary Review Officer shall contact the
       Mental Health Professional of the facility. If, after consultation with the
       Mental Health Department, the Disciplinary Review Officer determines
       that the incident was a result of the offender’s mental illness, the offender
       shall receive a written reprimand documenting the behavior. If the
       incident is determined to not be a result of the offender’s mental illness,
       the case shall proceed normally.

See The Disciplinary Code for Adult Offenders, Policy & Administrative Procedures No.

02-04-101, § VIII(A)(4)(i) (effective June 1, 2015). 1 It is undisputed that, prior to

screening Fingers’ case, a mental health counselor advised the screening officer that the

incident was not the result of mental illness, and a disciplinary hearing was scheduled

accordingly. ECF 19-13, 19-14.

       To satisfy due process, there must be “some evidence” to support the hearing

officer’s decision. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

“Procedural due process also requires prison disciplinary officials to disclose material

exculpatory evidence to the charged offenders.” Scruggs v. Jordan, 485 F.3d 934, 939 (7th

Cir. 2007). “However, prison disciplinary officials need not permit the presentation of

irrelevant or repetitive evidence in order to afford prisoners due process in disciplinary

proceedings.” Id. at 939–40. Moreover, the right to challenge a prehearing determination

on the effects of mental illness is not listed among the requirements for procedural due




       1Available online at: https://www.in.gov/idoc/files/02-04-
101_The_Disciplinary_Code_for_Adult_Offenders___6-1-2015.pdf (last visited Feb. 6, 2020).


                                                  2
process for prison disciplinary proceedings enumerated in Wolff v. McDonnell, 418 U.S.

539 (1974), and the Supreme Court of the United States has indicated that this list of

requirements is exhaustive. White v. Indiana Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001)

(citing Baxter v. Palmigiano, 425 U.S. 308, 324 (1976)).

        Fingers was found guilty of Offense A-103, which is defined by departmental

policy as “[e]ncouraging, directing, commanding, coercing, or signaling one (1) or more

other persons to participate in a disturbance to facility order caused by a group of two

(2) or more offenders, or participating in such a disturbance, or remaining in a group

where some members of the group are participating in such a disturbance.” See Indiana

Department of Correction, Adult Disciplinary Process, Appendix I: Offenses (effective

June 4, 2018). 2 The administrative record includes the disciplinary conduct report,

which states that Sergeant Ross observed Fingers throwing a chair against the wall,

barricading himself and five other offenders inside a room, and helping the offenders

turn over tables in an effort to prepare to fight the staff. ECF 19-1. It also includes

supplemental witness statements from Major Tucker stating that Fingers was correctly

charged and from Sergeant Aldredge stating that he witnessed Fingers throw a chair

against the wall and begin pushing tables up against the door as a barricade, both of

which corroborate the disciplinary report. ECF 19-7, 19-8. 3



        2Available online at: https://www.in.gov/idoc/files/02-04-101%20Appendix%20I%206-4-
2018.pdf (last visited Feb. 6, 2020).

         3 The Warden provided a statement indicating that he has no knowledge of the incident. ECF 19-

6. The record also includes a video recording, the summary of which indicates that the reviewing officer,
H. Winegardner, saw “nothing that supports his claim of having a mental health break down at this time”
and “no extra staff or any mental health staff arrive on unit.” ECF 19-5; see also ECF 21.


                                                   3
       Notably, Fingers’ medical records were not relevant to the determination at the

hearing about whether he was guilty but instead were relevant to a pre-hearing

determination of whether his conduct was the result of mental health illness. The

administrative record indicates that correctional staff followed departmental policy

with respect to this determination and relied on the findings of medical staff. ECF 19-13,

19-14. Even if they did not, the failure to follow departmental policy does not rise to the

level of a constitutional violation. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (state-

law violations provide no basis for federal habeas relief); Keller v. Donahue, 271 F. App’x

531, 532 (7th Cir. 2008) (inmate’s claim that prison failed to follow internal policies had

“no bearing on his right to due process”). Moreover, because the medical records were

not relevant to the charged offense, Fingers was not entitled to present them at the

disciplinary hearing. Finally, the administrative record contained ample evidence of

Fingers’ guilt. Therefore, Fingers’ claims that he was not allowed to present his medical

records as evidence and that the disciplinary officers did not support the determination

that his misconduct was not the result of his mental illness with evidence are not a basis

for habeas relief.

       Next, Fingers argues that he is entitled to habeas relief because the first level of

his administrative appeal was decided by an official who was not impartial, namely the

Warden. As noted above, Wolff delineates the due process rights that must be afforded

to inmates before prison officials can extend the duration of their confinement. The right

to an appeal is not among those rights. While the rules of the Indiana Department of




                                               4
Correction provide for the right to appeal, 4 violations of prison rules are not a basis for

federal habeas corpus relief. See Estelle, 502 U.S. at 67–68; Keller, 271 F. App’x at 532. As

a result, Fingers’ claim that the Warden was not impartial when he reviewed his case on

administrative appeal is not a basis for habeas relief. 5

        Fingers also argues that his due process rights were violated when prison

officials tried to obstruct his right to appeal by refusing to provide him with copies of

various documents and evidence utilized in the underlying disciplinary proceedings.

To the extent Fingers is raising concerns about his administrative appeal, the reasoning

outlined above applies equally here—there is no constitutional right to an

administrative appeal, so his due process arguments are unfounded. Moreover, it is

undisputed that Fingers did avail himself of the Indiana Department of Correction’s

two-step administrative process, which culminated in a denial by Sarah Haefner, the

final reviewing authority. See ECF 19-10, 19-11. In his appeal, Fingers did not allege that

he was denied any of the requested evidence except for his mental health records,

which, as noted above, were not relevant to the determination at the hearing about

whether he was guilty of the charged offense. ECF 19-10 at 2. To the extent Fingers’



          4 The Indiana Department of Correction has established a two-step administrative appeals

process. The offender must first file a facility-level appeal within 15 days of the date of the disciplinary
hearing or receipt of the hearing report. If the facility head denies the first appeal, the offender must then
file a second-level appeal with the final reviewing authority within 15 days of receiving the facility-level
response. In the second-level appeal, the offender may only assert those claims raised in the first-level
appeal. See The Disciplinary Code for Adult Offenders, Policy & Administrative Procedures No. 02-04-
101, § X (effective June 1, 2015), available at https://www.in.gov/idoc/files/02-04-
101_The_Disciplinary_Code_for_Adult_Offenders___6-1-2015.pdf (last visited Feb. 6, 2020).

        5 Importantly, Fingers does not claim that the actual official who presided over the disciplinary

hearing—the DHO—was biased or prejudiced, and there is no evidence in the record to support such an
assertion.


                                                      5
concern centers on obstruction of his ability to litigate this federal habeas case, 6 the

court notes that Fingers was able to file his habeas petition without issue. Moreover, the

Warden has submitted all of the requested documents and evidence in response to the

order to show cause (see generally ECF 19, 21, 22), so it cannot be said that Fingers was

prejudiced by the facility’s alleged failure to provide him with copies prior to the filing

of the instant petition. See Jones v. Cross, 637 F.3d 841, 846 (7th Cir. 2011) (“[Petitioner]

suffered no prejudice as a result of the delays, so any conceivable due process violation

was harmless.”).

       Finally, Fingers filed a motion to reconsider the order (ECF 9) denying his

motion (ECF 2) for the production of documents. ECF 23. In his original motion, Fingers

requested a copy of the conduct, screening, and disciplinary hearing reports, witness

statements of various correctional facility staff, video footage of the incident, evidence

presented at the disciplinary hearing, and documents related to his appeal. ECF 2 at 3–

4. The court denied those requests because the Warden had already been ordered to

produce the full and complete administrative record. ECF 9. The instant motion to

reconsider does not mention that evidence or provide any reason why the court’s

decision regarding it should be revisited. Indeed, those requests are now moot

considering the Warden has since produced the entire administrative record. See

generally ECF 19, 21, 22.




        6 Fingers states that the respondents “are” refusing to provide the copies and that “now the

Petitioner is having to submit motions for production of documents for documents that are suppose[d] to
be attach[ed] to the 28 U.S.C. § 2254 habeas corpus as well as documents that are require[d] to be
attach[ed] in order to proceed in forma pauperis.” ECF 1 at 5.


                                                   6
       Fingers’ original motion also requested the entirety of his mental health

records—including documents, electronic data, audio and video recordings, transcripts,

and statements related to his placement in the Pendleton Correctional Facility mental

health program and appeals of his classification status from 2015 through 2018.

However, as described in detail above, these documents are not relevant to the claims in

the instant habeas petition nor would they assist the court in resolving them. Therefore,

the motion to reconsider will be denied.

       In sum, Fingers has not asserted a valid claim for habeas relief. If Fingers wants

to appeal this decision, he does not need a certificate of appealability because he is

challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665,

666 (7th Cir. 2009). However, he may not proceed in forma pauperis on appeal because

the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be

taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DENIES the motion to reconsider (ECF 23);

       (3) DIRECTS the clerk to enter judgment and close this case; and

       (4) DENIES Derek D. Fingers leave to proceed in forma pauperis on appeal.

       SO ORDERED on February 11, 2020

                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             7
